Opinion filed December 19, 2019




                                       In The

        Eleventh Court of Appeals
                                    ___________

                              No. 11-19-00356-CR
                                    ___________

                 TREVON RESHAUD JETER, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 28140A


                     MEMORANDUM OPINION
      Appellant, Trevon Reshaud Jeter, has filed a motion for withdrawal of his
notice of appeal. In the motion, Appellant requests that this court dismiss this appeal.
Attached to the motion is a letter from Appellant to his appellate counsel in which
Appellant indicates that, after putting some thought into it, he has decided that he no
longer wishes to pursue the appeal. The motion is signed by Appellant’s counsel,
and the letter attached to the motion is signed by Appellant. Consequently, we
dismiss the appeal pursuant to TEX. R. APP. P. 42.2.
        The motion is granted, and the appeal is dismissed.


                                                                   PER CURIAM


December 19, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2